Order of the Appellate Division reversed upon the authority ofMatter of Zborowski (213 N.Y. 109), with costs in the Appellate Division and in this court payable from the estate. The proceeding is remitted to the Surrogate's Court of New York county with direction to modify the order fixing the tax by deducting from the *Page 715 
value of the estate the value of the life estate of William J. Wright to which it was subject, and fixing the tax upon its remaining value; no opinion.
Concur: WERNER, HISCOCK, CHASE, COLLIN, HOGAN, MILLER and CARDOZO, JJ.